DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 151 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 151 recites the limitation "the top impeller".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 132, 134-138, 143, 145-148, 150-152 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (US 2013/0101982).

Regarding claim 132 Goodwin et al. discloses a bioreactor comprising: (See Goodwin Abstract Fig. 1)
a bioprocess container made from a liquid impermeable and flexible shape-conforming material, the bioprocess container having a bottom and at least one side wall, the bioprocess container defining a hollow enclosure for receiving a culture media, the bioprocess container including an interior surface configured to contact a culture media contained in the hollow enclosure and an opposite exterior surface, wherein the flexible shape-conforming material comprises a polymer film, the hollow enclosure having a volume of from about 2 L to about 50,000 L; (See Goodwin Fig. 1,2A, and 16, and [0035], [0038]-[0039] wherein a bioprocess container 18 is made from a liquid impermeable flexible polymer film.  The container has a bottom and sidewall defining and enclosure to container culture media in an interior thereof. The volume is between 10 to 10000 L.)

a rigid shell defining an interior volume and having a shape configured to receive the bioprocess container therein, the rigid shell having a bottom portion defining an interior surface, the bioprocess container conforming to the interior surface of the bottom portion of the rigid shell; (See Goodwin Figs.1, 2A, and 16 wherein a rigid shell 78A has a shape configured to receive container 18 therein and has a bottom portion 88 defining an interior surface which the container conforms to.)

a mixing device comprising a rotatable shaft coupled to at least one impeller that extends into the hollow enclosure of the bioprocess container; (See Goodwin Fig. 2A wherein a mixing device 40 extends into the container and includes a rotatable shaft 44 with impellers 64 thereon.)

a drain line in fluid communication with the bioprocess container, the drain line being located at the bottom of the bioprocess container; and (See Goodwin Fig. 2A and 16 wherein a drain line 426 is located at the bottom of the bioprocess container and in fluid communication therewith.)

a fluid collecting device positioned between the hollow enclosure of the bioprocess container and the drain line, the fluid collecting device having a shape configured to induce a vortex flow of fluids from the bioprocess container into the drain line.(See Goodwin Fig. 16 wherein a fluid collecting device 488 is provided between the container 18 and drain line 426.  The collecting device has a dish shape which induces a vortex into the drain line.)

Regarding claim 134 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the bottom of the bioprocess container has a dome-shape for facilitating drainage. (See Goodwin Fig. 16 wherein the bottom of the bioprocess container 424 is dome-shaped for facilitating draining.)

Regarding claim 135 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the fluid collecting device further comprises a vortex breaker for avoiding air entrapment during draining. (See Goodwin [0100] and [0107] wherein an impeller and portions of a shaft are in the fluid collecting device and may be utilized to break a vortex, i.e. they are a vortex breaker.)

Regarding claim 136 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the rigid shell includes a dished bottom. (See Goodwin. Fig. 16 wherein the rigid shell has a dished bottom 484)

Regarding claim 137 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the dished bottom of the rigid shell is circular, dished and flanged. (See Goodwin. Fig. 16 wherein the rigid shell has a dished bottom 484, i.e. it is dished.)


Regarding claim 138 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the drain line is positioned at a bottom central region of the bioprocess container, the drain line being positioned also at a center of a lowest point on the bioprocess container. (See Goodwin. Fig. 2A and 16 wherein the drain line 426 is positioned at a bottom of a central region of the container and at a center of a lowest point thereof.

Regarding claim 143 Goodwin et al. discloses all the claim limitations as set forth above as well as the device further comprising a controller in communication with at least one sensor, the controller being configured to receive information from the at least one sensor and, based on the information, to control a fluid supply for varying a flow rate of a fluid from the fluid supply into the hollow enclosure of the bioprocess container for maintaining at least one parameter of a culture media contained within the hollow enclosure within preset limits. (See Goodwin [0088] wherein sensors are provided in communication with a controller to receive information from the sensors and control a fluid supply into the hollow enclosure based on said information to maintain a parameter within limits.)


Regarding claim 145 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the fluid supply comprises an oxygen gas supply and wherein the at least one sensor comprises a dissolved oxygen sensor and wherein the controller regulates dissolved oxygen levels within a culture media within present limits by periodically adding amounts of oxygen gas from the oxygen gas supply to a culture media within the hollow enclosure of the bioprocess container based on information received from the dissolved oxygen sensor. (See Goodwin [0088] wherein sensors include dissolved oxygen sensors to regulate oxygen addition via a controller.)

Regarding claim 146 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the fluid supply comprises a carbon dioxide gas supply and wherein the at least one sensor comprises a dissolved carbon dioxide sensor and wherein the controller regulates dissolved carbon dioxide levels within a culture media within present limits by periodically adding amounts of carbon dioxide gas from the carbon dioxide gas supply to a culture media within the hollow enclosure of the bioprocess container based on information received from the dissolved carbon dioxide sensor. (See Goodwin [0088] wherein sensors include dissolved CO2 sensors to regulate CO2 addition via a controller.)


Regarding claim 147 Goodwin et al. discloses all the claim limitations as set forth above as well as the device further comprising a thermal jacket surrounding the bioprocess container, the thermal jacket being in fluid communication with at least one of a heated fluid or a chilled fluid, the bioreactor further comprising a temperature sensor for sensing a temperature of a culture media contained within the bioprocess container, the temperature sensor being in communication with the controller, and wherein the controller is configured to receive information from the temperature sensor and, based on the information, control flow of a fluid into the thermal jacket for increasing or decreasing the temperature of a culture media contained in the bioprocess container for maintaining a culture media within preset temperature limits. (See Goodwin [0059]-[0060] and [0088] wherein a jacket is provided with cold and/or hot fluid to control temperature within the container based on a temperature sensor and controlled by a controller connected to said sensor.)

Regarding claim 148 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the at least one sensor comprises a pH sensor and a dissolved oxygen sensor that are both in communication with the controller and wherein the controller receives information from the pH sensor and the dissolved oxygen sensor and controls a flow of different fluids into the bioprocess container for maintaining pH levels and dissolved oxygen levels of a culture media contained within the bioprocess container within preset limits. (See Goodwin [0088] wherein sensors include pH dissolved oxygen sensors to regulate fluid additions addition via a controller.)


Regarding claim 150 Goodwin et al. discloses all the claim limitations as set forth above as well as the device further comprising at least one feed line positioned at a top of the bioprocess container, the feed line including a supersurface fluid discharge positioned above a volume of culture media residing in the bioprocess container, the supersurface fluid discharge being located such that a fluid flowing through the fluid discharge makes direct contact with a culture media contained within the bioprocess container. (See Goodwin Fig. 2A wherein feed lines 416 are positioned at a top of the bioprocess container and includes a supersurface fluid discharge, i.e. ports 30 are at the very top of the container and thus above any fluid, and are located that fluid discharged therefrom makes direct contact with a surface of culture medium.)

Regarding claim 151 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the top impeller forms a circumference when rotated and wherein the supersurface fluid discharge of the feed line is positioned above the circumference of the top impeller such that fluids flowing through the fluid discharge contact a culture media within the circumference. (See Goodwin Fig. 2A wherein a top impeller forms a circumference when rotated and the fluid discharge ports are positioned above the circumference of the top impeller such that fluids flowing through the discharge contact a culture media within the circumference, i.e. they contact the fluids within the circumference directly or by flow due to mixing of the impellers.)

Regarding claim 152 Goodwin et al. discloses all the claim limitations as set forth above as well as the device wherein the interior surface of the polymer film comprises a modified polyolefin. (See Goodwin [0035] wherein the bioreactor is formed, i.e. interior and exterior surfaces, from a polymer film of polyethylene, i.e. a polyolefin.)



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 133 and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above.

Regarding claim 133 Goodwin et al. discloses all the claim limitations a set forth above as well as the device wherein the drain line inherently has a cross-sectional area proportional to the volume of the enclosure.   Goodwin does not specifically disclose the drain line having a cross sectional area between 0.3 mm^2 to about 0.7 mm^2 per liter of volume of the hollow enclosure.

As the drain line cost of materials and draining speed are variables that can be modified, among others, by adjusting said cross sectional area of said drain line, with said cost and drain speed both increasing as the cross-sectional area is increased, the precise cross-sectional area would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed cross-sectional area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the cross-sectional area of the drain line in the apparatus of Goodwin to obtain the desired balance between the cost and drain speed (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Also it is noted that such a modification would have required a mere change in size of the drain line which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore the examiner notes that Goodwin discloses that the volume of the enclosure may vary greatly between 10 to 10000L and it is very likely that any given standard drain line will have a cross sectional area between 0.3 mm^2 to about 0.7 mm^2 per liter of volume of the hollow enclosure at some point as the hollow enclosure is scaled across such a wide volume range and one would have found the use of such a sized standard drain line obvious.

Regarding claim 153 Goodwin et al. discloses all the claim limitations a set forth above as well as the device wherein the drain line inherently has a cross-sectional area proportional to the volume of the enclosure.   Goodwin does not specifically disclose the drain line having a cross sectional area between 0.3 mm^2 to about 0.7 mm^2 per liter of volume of the hollow enclosure.

As the drain line cost of materials and draining speed are variables that can be modified, among others, by adjusting said cross sectional area of said drain line, with said cost and drain speed both increasing as the cross-sectional area is increased, the precise cross-sectional area would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed cross-sectional area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the cross-sectional area of the drain line in the apparatus of Goodwin to obtain the desired balance between the cost and drain speed (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Also it is noted that such a modification would have required a mere change in size of the drain line which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore the examiner notes that Goodwin discloses that the volume of the enclosure may vary greatly between 10 to 10000L and it is very likely that any given drain line will have a cross sectional area between 0.3 mm^2 to about 0.7 mm^2 per liter of volume of the hollow enclosure at some point as the hollow enclosure is scaled across such a wide volume range.


Claims 139-140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above, and further in view of Khan (US 2011/0312087).



Khan discloses a bioreactor device wherein a mixer having top and bottom impellers is provided and wherein the top impeller is a hydrofoil impeller, wherein the impeller to tank diameter ratio is from about 0.35 to about 0.55, wherein the top impeller flow number (Nq) is from about 0.4 to about 0.9, and wherein the bottom impeller flow number (Nq) is from about 0.4 to about 0.9. (See Kahn Abstract Fig. 1 and [0035]-[0038] wherein such impeller properties are disclosed.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide top and bottom hydrofoil impellers with impeller to tank diameter ratio is from about 0.35 to about 0.55 and impeller flow number (Nq) is from about 0.4 to about 0.9 as described by Kahn in the device of Goodwin because impellers with such characteristics are known to be utilized in bioreactor devices such as those described by Goodwin and such impellers provide desired pumping ability and fluid movement throughout a device as would be desirable in the device of Goodwin and one would have a reasonable expectation of success in utilizing such impellers in the device of Goodwin which may be utilized with impellers of various types.


Claims 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above, and further in view of Claes et al. (US 2010/0015696).

Regarding claim 141 Goodwin discloses all the claim limitations as set forth above but does not specifically disclose the device comprising a baffle.



It would have been obvious to one of ordinary skill in the art at the time of invention to provide baffles as described by Claes in the device of Goodwin because such baffles are known in the art to be provided in bioreactors such as those described by Goodwin and such baffles allow the controllable enhancement of mixing of the contents of the device as would be desirable in the device of modified Goodwin.

Claim 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above, and further in view of Ludwig et al. (US 2011/0013474).

	Regarding claim 142 Goodwin discloses all the claim limitations as set forth above as well as the device further comprising a sparger but does not disclose the specifics of the sparger.

Ludwig et al. discloses a flexible bioreactor container with a hollow enclosure which comprises a ballast sparger, the ballast sparger comprising a gas tube that has a longitudinal portion and a lateral portion, the longitudinal portion extending vertically into the hollow enclosure of the bioprocess container, the lateral portion being located at an end of the longitudinal portion below an agitator mixing device, the lateral portion defining a plurality of holes for releasing a gas into a culture media contained within the bioprocess container. (See Ludwig Abstract, Figs. 1 and 5, [0020],and [0074]-[0078] wherein a ballast sparger comprises a gas tube with a longitudinal portion 36 extending vertically into the hollow enclosure of the container and a lateral portion 28 at the end of the longitudinal portion having a plurality of holes 78 for releasing gas into the container and the lateral portion is located below an agitator 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sparger as described by Ludwig et al. in the device of Goodwin because such spargers are known in the art to be provided in bioreactors such as those described by Goodwin and such a sparger allows for the introduction of required gas so that cell cultures may be effectively grown and provides for additional and desirable mixing of materials as would be desirable in the device of Goodwin. Furthermore such a sparger fulfills the need for a specific sparger as outlined by Goodwin and one would have a reasonable expectation of success in utilizing such a sparger in the device of modified Goodwin.

Claim 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above, and further in view of O’Kennedy (US 2007/0172945).



Goodwin does not suggest an alkali supply.

O’ Kennedy et al. discloses a bioreactor wherein pH is controlled by providing a liquid alkali supply in fluid communication with the bioprocess container and a controller in communication with a pH probe to control addition of alkali solution for increasing pH. (See O’Kennedy et al. [0054])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a liquid alkali supply in communication with the bioreactor and control addition thereof via a pH sensor and controller as described by O’Kennedy in the device of Goodwin because such control is known in the art to allow optimal growth of a culture as would be desirable in the device of Goodwin.


Claims 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0101982) as applied to claims above, and further in view of Castan et al. (US 2016/0194591).

Regarding claim 149 Goodwin discloses all the claim limitations as set forth above as well as the device including ports for connecting various devices a feed lines but does not specifically disclose the form of such feed lines. 



It would have been obvious to one of ordinary skill in the art at the time of filing to provide a feed line with a subsurface fluid outlet and having a check valve therein as describe by Castan et al. in the device of Goodwin because such a feed line is known to be utilized in bioreactor devices such as those described by Goodwin and fulfills the need for a feed line as required by Goodwin and such a feed line allows the addition of material in direct contact with cell cultures and prevents flow into the feed line so that cells are not subject to harmful conditions as would be desirable in the device of modified Goodwin.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/Primary Examiner, Art Unit 1799